DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/05/2022 has been entered.  Claims 1-16 and 18-26 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 12/05/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "the medial edge extending towards the longitudinal center axis from an upper end of the cut-tout towards a deepest point of the cut-out and extending away from the longitudinal axis from the deepest point towards a bottom end of the cut-out";
In claim 10, there is no antecedent basis in the specification for "the medial edge extending towards the longitudinal center axis from an upper end of the cut-tout towards a deepest point of the cut-out and extending away from the longitudinal axis from the deepest point towards a bottom end of the cut-out";
In claim 18, there is no antecedent basis in the specification for "the medial edge extending towards the longitudinal center axis from an upper end of the cut-tout towards a deepest point of the cut-out and extending away from the longitudinal axis from the deepest point towards a bottom end of the cut-out".
Claim Objections 
Claims 1, 10, 18, 20 and 25 objected to because of the following informalities:
In claim 1, line 19, "the cut-tout" appears to read "the cut-out";
In claim 10, line 15, "the cut-tout" appears to read "the cut-out";
In claim 18, line 12, "the cut-tout" appears to read "the cut-out";
In claim 20, line 4, "the skate" appears to read "the skate boot";
In claim 20, lines 4-5, "the medial segment width" appears to read "a medial segment width" as it is the first time the limitation is recited;
In claim 20, line 5, "the lateral segment width" appears to read "a lateral segment width" as it is the first time the limitation is recited;
In claim 25, line 2, "a third location" appears to read "a location" for clarity as none of the claims has set forth a first location and a second location.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9, 18-22 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerecker (US 6,237,253 B1) in view of Bock (US 2005/0229436 A1).
Regarding claim 1, Feuerecker discloses a boot with a high upper (a boot 1 with a high upper 5; fig. 1; col. 1, ll. 5-15; col. 4, ll. 31-35) for a foot of a wearer, the foot having a top surface, a bottom surface, a medial side, and a lateral side (a human foot inherently having a top surface, a bottom surface, a medial side, and a lateral side), the boot with a higher upper comprising: 
a boot (boot 1; fig. 1; col. 4, ll. 31-35) having a shell (enclosure for a foot, formed by upper 5 and sole 3; fig. 1; col. 4, ll. 31-35) with a bottom portion (sole 3; fig. 1) shaped to enclose the bottom surface of the foot (see fig. 1), a lateral side portion (a lateral upper portion; see fig. 1) shaped to enclose the lateral side of the foot (see fig. 1), and a medial side portion (a medial upper portion; see fig. 1) shaped to enclose the medial side of the foot (see fig. 1), the boot including a toe portion (see fig. 1) to cover toes of the wearer (see fig. 1); and 
a tongue (tongue 7; fig. 1; col. 4, ll. 31-35) engaged to the boot (see fig. 1; col. 4, ll. 24-25) and extending along a length between an upper end (upper edge 21d; figs. 1, 6; col. 4, ll. 38-45; col. 6, ll. 23-28) of the tongue and a lower end (at portion 29; fig. 1; col. 4, ll. 38-45) of the tongue adjacent to the toe portion of the boot (see fig. 1; col. 4, ll. 61-65), the tongue having a medial edge (foot-inside edge 17, 17d; figs. 1, 6; col. 4, ll. 38-45; col. 6, ll. 10-15) adjacent to the medial side portion of the shell (see fig. 1) and a lateral edge (foot-outside edge 19, 19d; figs. 1, 6; col. 4, ll. 38-45; col. 6, ll. 10-15) adjacent to the lateral side portion of the shell (see fig. 1), a longitudinal center axis (see annotated fig. 6) of the tongue extending between the upper and lower ends (see fig. 1 and annotated fig. 6), the tongue being asymmetric relative to the longitudinal center axis (see annotated fig. 6; col. 6, ll. 10-35), the tongue having a recessed segment (flexing zone 23d; fig. 6; col. 6, ll. 29-35) with a recessed medial edge (at recess 47d; fig. 6; col. 6, ll. 29-35), the recessed medial edge being closer to the longitudinal center axis than a remainder of the medial edge (see annotated fig. 6), the recessed medial edge of the recessed segment defining a cut-out (recess 47d in the medial side; fig. 6; col. 6, ll. 29-35) in the tongue that extends between a first point (an upper end; see annotated fig. 6) on the medial edge and a second point (a lower end; see annotated fig. 6) on the medial edge, the first point being spaced apart from the upper end (upper edge 21d; fig. 6) of the tongue and the second point being spaced apart from the lower end of the tongue (see annotated fig. 6), the cut-out delimiting a void (recess 47d; fig. 6; col. 6, ll. 29-35) shaped and positioned to receive therein at least a portion of medial malleolus of the wearer (at least a portion of inner malleolus; fig. 6; col. 6, ll. 21-35; claim 16), the medial edge extending towards the longitudinal center axis (see annotated fig. 6) from an upper end (see annotated fig. 6) of the cut-tout towards a deepest point (see annotated fig. 6) of the cut-out and extending away from the longitudinal axis from the deepest point towards a bottom end of the cut-out (see annotated fig. 6), the longitudinal center axis dividing the tongue into a medial segment (see annotated fig. 6) having a medial segment width (see annotated fig. 6) defined from a point on the longitudinal center axis to the medial edge (see annotated fig. 6), and a lateral segment (see annotated fig. 6) having a lateral segment width (see annotated fig. 6) defined from the point on the longitudinal center axis to the lateral edge (see annotated fig. 6), the lateral segment width being different from the medial segment width at said point on the longitudinal center axis (see annotated fig. 6).  
Feuerecker does not explicitly disclose that the boot with the high upper is a component of a skate.  However, one of ordinary skill of the art would recognize that a skate boot comprises a boot with a high upper.  Further, Bock in an analogous art discloses a boot (boot 112; fig. 4A; para. 0133) with a high upper (upper 22 comprising lateral upper sections 32, 34; figs. 1A, 1B, 4A; paras. 0074, 0078, 0133-0134) comprising an asymmetric tongue (tongue 111; figs 4A-4B; paras. 0133, 0135) is a component of a skate (skate 10, 12; figs. 1A, 1B; para. 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the boot as disclosed by Feuerecker, to be a component of a skate as taught by Bock, in order to configure the boot for a specific application.  By combination of Feuerecker and Bock, a skate would be obtained.
Regarding claim 2, Feuerecker and Bock, in combination, disclose the skate as defined in claim 1, and Feuerecker further discloses wherein the lateral segment width is greater than the medial segment width at the point on the longitudinal center axis (see annotated fig. 6).  
Regarding claim 3, Feuerecker and Bock, in combination, disclose the skate as defined in claim 1.  Feuerecker does not explicitly disclose wherein the cut-out being located at a position between 40% and 90% of the length of the tongue measured from the lower end.  However, Feuerecker does disclose that the cut-out formed by recess 47d is corresponding to a flexing zone 23d and positioned to receive therein at least a portion of medial malleolus of a wearer of the skate (at least a portion of inner malleolus; fig. 6; col. 6, ll. 21-35; claim 16).  Feuerecker also discloses that the position of a flexing zone 23 is between 40% and 90% of the length of the tongue measured from the lower end (see figs. 1, 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the position of the cut-out as disclosed by Feuerecker according to the anatomical feature of a human foot, with wherein the cut-out being located at a position between 40% and 90% of the length of the tongue measured from the lower end, in order to provide the cut-out in the region of the medial malleolus of a foot inserted into said boot such as to extend at least partly around the medial malleolus (Feuerecker; fig. 1; claim 16).
Regarding claim 4, Feuerecker and Bock, in combination, disclose the skate as defined in claim 1, and Feuerecker further discloses wherein the medial segment width is defined from the point on the longitudinal center axis to the recessed medial edge (see annotated fig. 6), the medial segment width being less than the lateral segment width at the point on the longitudinal center axis (see annotated fig. 6).  
Regarding claim 5, Feuerecker and Bock, in combination, disclose the skate as defined in claim 1, and Feuerecker further discloses wherein the tongue further comprises a tab (a lateral tab; see annotated fig. 6) disposed only on the lateral segment adjacent to the upper end of the tongue (see annotated fig. 6), the tab extending outwardly from the lateral edge (foot-outside edge 19d; fig. 6) in a direction away from the longitudinal center axis (see annotated fig. 6), the tab being positionable between the top surface of the foot and an underside of the lateral side portion of the shell (as a lateral portion of the tongue, the tab is positionable between the top surface of the foot and an underside of the lateral side portion of the shell; see fig. 1 and annotated fig. 6).  
Regarding claim 6, Feuerecker and Bock, in combination, disclose the skate as defined in claim 1, and Feuerecker further discloses wherein the tongue includes a folding zone (within an overlapping region of medial and lateral flexing zones 23d where leather materials are reduced; see fig. 6; col. 3, ll. 23-27; col. 6, ll. 9-20) extending between the medial and lateral edges (see fig. 6) and defining a folding axis (see annotated fig. 6) being transverse to the longitudinal center axis (see annotated fig. 6), the upper and lower ends of the tongue being foldable towards one another about the folding axis (the tongue formed of a leather material which is foldable; col. 3, ll. 23-27), the cut-out intersected by the folding axis (see annotated fig. 6).  
Regarding claim 7, Feuerecker and Bock, in combination, disclose the skate as defined in claim 6, and Feuerecker further discloses wherein the folding zone is disposed between the upper and lower ends of the tongue (see annotated fig. 6) to position the folding axis above the top surface of the foot and in alignment with a dorsiflexion-plantarflexion axis of the foot (see annotated fig. 6). 
Regarding claim 9, Feuerecker and Bock, in combination, disclose the skate as defined in claim 1.  Feuerecker does not disclose wherein the skate is an ice skate and the shell of the boot is more rigid than the tongue.  However, Bock teaches wherein the skate is an ice skate (ice skate 12; fig. 1B; paras. 0074, 0091).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the skate as an ice skate, as taught by Bock, in order to provide a desired type of skate for a specific skate activity.  In addition, it has been a common practice to use a more rigid material for a shell of a skate boot for more protection and a less rigid material for a tongue for more comfort and flexibility.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected the materials of the shell of the boot and the tongue, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred materials that is on the basis of its suitability for the intended use.  See MPEP 2144.07.
Regarding claim 18, Feuerecker discloses a boot with a high upper (a boot 1 with a high upper 5; fig. 1; col. 1, ll. 5-15; col. 4, ll. 31-35) comprising a shell (enclosure for a foot, formed by upper 5 and sole 3; fig. 1; col. 4, ll. 31-35) defining a foot receiving portion (see fig. 1) and a tongue (tongue 7; fig. 1; col. 4, ll. 31-35) mounted within the boot (see fig. 1; col. 4, ll. 24-25), the tongue comprising: 
an upper end (upper edge 21d; figs. 1, 6; col. 4, ll. 38-45; col. 6, ll. 23-28), a lower end (at portion 29; fig. 1; col. 4, ll. 38-45), a medial edge (foot-inside edge 17, 17d; figs. 1, 6; col. 4, ll. 38-45; col. 6, ll. 10-15) and a lateral edge (foot-outside edge 19, 19d; figs. 1, 6; col. 4, ll. 38-45; col. 6, ll. 10-15), a longitudinal center axis (see annotated fig. 6) of the tongue extending between the upper and lower ends (see fig. 1 and annotated fig. 6) and spaced substantially equidistantly between segments of the medial and lateral edges (see annotated fig. 6), the longitudinal center axis dividing the tongue into a medial segment (see annotated fig. 6) and a lateral segment (see annotated fig. 6), the medial and lateral segments being asymmetrical about the longitudinal center axis (see annotated fig. 6; col. 6, ll. 10-35); and 
a tab (a lateral tab; see annotated fig. 6) disposed only on the lateral segment adjacent to the upper end of the tongue (see annotated fig. 6), the tongue being asymmetric (see annotated fig. 6; col. 6, ll. 10-35), the tab extending outwardly from the lateral edge (foot-outside edge 19d; fig. 6) in a direction away from the longitudinal center axis (see annotated fig. 6), 
the medial edge defining a cut-out (recess 47d in the medial side; fig. 6; col. 6, ll. 29-35), the medial edge extending towards the longitudinal center axis (see annotated fig. 6) from an upper end (see annotated fig. 6) of the cut-tout towards a deepest point (see annotated fig. 6) of the cut-out and extending away from the longitudinal axis from the deepest point towards a bottom end (see annotated fig. 6) of the cut-out.  
Feuerecker does not explicitly disclose that the boot with the high upper is a skate boot.  However, one of ordinary skill of the art would recognize that a skate boot is a boot with a high upper.  Further, Bock in an analogous art discloses a boot (skate 10, 12; figs. 1A, 1B; para. 0074) with a high upper (upper 22 comprising lateral upper sections 32, 34; figs. 1A, 1B, 4A; paras. 0074, 0078, 0133-0134) comprising an asymmetric tongue (tongue 111; figs 4A-4B; paras. 0133, 0135) is a skate (skate 10, 12; figs. 1A, 1B; para. 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the boot as disclosed by Feuerecker, to be a skate boot as taught by Bock, in order to provide a suitable boot with a high upper for a specific application. 
Regarding claim 19, Feuerecker and Bock, in combination, disclose the skate boot as defined in claim 18, and Feuerecker further discloses wherein the medial segment has a medial segment width (see annotated fig. 6) defined from a point on the longitudinal center axis to the medial edge (see annotated fig. 6), and the lateral segment has a lateral segment width (see annotated fig. 6) defined from the point on the longitudinal center axis to the lateral edge (see annotated fig. 6), the lateral segment width being different from the medial segment width at the point on the longitudinal center axis (see annotated fig. 6), the lateral segment width being greater than the medial segment width at the point on the longitudinal center axis (see annotated fig. 6).  
Regarding claim 20, Feuerecker and Bock, in combination, disclose the skate boot as defined in claim 18, and Feuerecker further discloses wherein the medial edge (foot-inside edge 17d; fig. 6) of the tongue has a recessed segment (at recess 47d; fig. 6; col. 6, ll. 29-35) having a recessed medial edge (fig. 6; col. 6, ll. 29-35), the recessed medial edge being closer to the longitudinal center axis than a remainder of the medial edge (see annotated fig. 6), the recessed medial edge delimiting a void (recess 47d; fig. 6; col. 6, ll. 29-35) shaped and positioned to receive therein at least a portion of medial malleolus of a wearer of the skate (at least a portion of inner malleolus; fig. 6; col. 6, ll. 21-35; claim 16), a medial segment width being defined from a point on the longitudinal center axis to the recessed medial edge (see annotated fig. 6), the medial segment width being less than a lateral segment width at the point on the longitudinal center axis (see annotated fig. 6).  
Regarding claim 21, Feuerecker and Bock, in combination, disclose the skate boot as defined in claim 18, and Feuerecker further discloses wherein the tab is disposed on the lateral segment at a position greater than 50% of the length of the tongue measured from the lower end (see annotated fig. 6).  
Regarding claim 22, Feuerecker and Bock, in combination, disclose the skate boot as defined in claim 18, and Feuerecker further discloses wherein the tongue comprises a folding zone (within an overlapping region of medial and lateral flexing zones 23d where leather materials are reduced; see fig. 6; col. 3, ll. 23-27; col. 6, ll. 9-20) extending between the medial and lateral edges (see fig. 6) and defining a folding axis (see annotated fig. 6) being transverse to the longitudinal center axis (see annotated fig. 6), the upper and lower ends of the tongue being foldable towards one another about the folding axis (the tongue formed of a leather material which is foldable; col. 3, ll. 23-27), the folding zone being disposed between the upper and lower ends of the tongue (see annotated fig. 6) to position the folding axis in alignment with a dorsiflexion-plantarflexion axis of a foot, the cut-out intersected by the folding axis (see annotated fig. 6).  
Regarding claim 24, Feuerecker and Bock, in combination, disclose the skate boot as defined in claim 18, and Feuerecker further discloses wherein the tongue has at least two comfort features (flexing zones 23d, 23'd and the tab; see annotated fig. 6; col. 6, ll. 9-35) disposed thereon, the at least two comfort features including the tab (see annotated fig. 6).  
Regarding claim 25, Feuerecker and Bock, in combination, disclose the skate boot as defined in claim 24, and Feuerecker further discloses wherein the at least two comfort features include a recessed segment (flexing zone 23d; fig. 6; col. 6, ll. 29-35) disposed on the medial segment (see annotated fig. 6) at a third location of the tongue (see annotated fig. 6), the recessed segment having a recessed medial edge (at recess 47d; fig. 6; col. 6, ll. 29-35), the recessed medial edge being closer to the lateral edge than a remainder of the medial edge (see annotated fig. 6), the recessed medial edge delimiting a void (recess 47d; fig. 6; col. 6, ll. 29-35) shaped to receive therein at least a portion of medial malleolus of the wearer (at least a portion of inner malleolus; fig. 6; col. 6, ll. 21-35; claim 16).  
Regarding claim 26, Feuerecker and Bock, in combination, disclose the skate as defined in claim 25, Feuerecker does not explicitly disclose wherein the recessed segment is disposed on the medial segment at a position between 40% and 90% of the length of the tongue measured from the lower end.  However, Feuerecker does disclose that the recessed segment (flexing zone 23d; fig. 6) is positioned corresponding to the medial malleolus of a wearer of the skate (fig. 6; col. 6, ll. 21-35; claim 16).  Feuerecker also discloses the position of a flexing zone 23 is between 40% and 90% of the length of the tongue measured from the lower end (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the position of the recessed segment as disclosed by Feuerecker according to the anatomical feature of a human foot, with wherein the recessed segment being located at a position between 40% and 90% of the length of the tongue measured from the lower end, in order to provide the recessed segment in the region of the medial malleolus of a foot inserted into said boot such as to extend at least partly around the medial malleolus (Feuerecker; fig. 1; claim 16).
Claims 8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerecker (US 6,237,253 B1) and Bock (US 2005/0229436 A1) and further in view of Koh (US 5,946,825 A).
Regarding claim 8, Feuerecker and Bock, in combination, disclose the skate as defined in claim 1, and further discloses wherein the tongue has an inner surface (a surface configured to face a user's foot when in use; see figs. 1, 6) to face towards the top surface of the foot, and an exposed outer surface (opposite the inner surface; see figs. 1, 6).
Feuerecker does not explicitly disclose the tongue further comprising a protrusion extending from the inner surface towards the top surface of the foot, the protrusion being positioned only on the lateral segment of the tongue to overlay a portion of lateral metatarsals of the foot of the wearer, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue.  However, Koh teaches a tongue (tongue 80; fig. 4; col. 4, ll. 17-26) for a shoe comprising an inner surface (configured to face a user's foot; see fig. 4) and an exposed outer surface (opposite the inner surface; see fig. 4), and a protrusion (formed by a single protrusion together with a cloth inner layer 86 positioned on a lateral side and closer to a lower end of the tongue; fig. 4; col. 4, ll. 54-59) extending from the inner surface towards the top surface of the foot (fig. 4; col. 4, ll. 54-59), the protrusion being positioned only on a lateral segment of the tongue to overlay a portion of lateral metatarsals of a foot (the selected protrusion 88 positioned on a lateral side and closer to a lower end of the tongue; fig. 4), the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue (fig. 4; col. 4, ll. 54-59).  Feuerecker and Koh are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Feuerecker, with wherein a protrusion extending away from the inner surface, the protrusion positioned closer to the lower end of the tongue than to the upper end, the protrusion positioned only on the lateral segment to overlay a portion of lateral metatarsals of a foot, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue, as taught by Koh, in order to provide additional cushioning function to the lateral side of the wearer's foot which is subject to pressure during skating and also aid in discerning whether the tongue has a reduced capability for effectively cushioning the foot (Koh; col. 4, ll. 59-67; col. 5, ll. 1-9).
Regarding claim 23, Feuerecker and Bock, in combination, disclose the skate boot as defined in claim 18, and Feuerecker further discloses wherein the tongue comprises an inner surface (a surface configured to face a user's foot when in use; see figs. 1, 6) and an exposed outer surface (opposite the inner surface; see figs. 1, 6).
Feuerecker does not explicitly disclose the tongue further comprising a protrusion extending away from the inner surface, the protrusion being positioned only on the lateral segment to overlay a portion of lateral metatarsals of a foot, the protrusion being disposed on the lateral segment at a position less than 50% of the length of the tongue measured from the lower end, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue.  However, Koh teaches a tongue (tongue 80; fig. 4; col. 4, ll. 17-26) for a shoe comprising an inner surface (configured to face a user's foot; see fig. 4) and an exposed outer surface (opposite the inner surface; see fig. 4), and a protrusion (formed by a single protrusion together with a cloth inner layer 86 positioned on a lateral side and closer to a lower end of the tongue; fig. 4; col. 4, ll. 54-59) extending away from the inner surface (fig. 4; col. 4, ll. 54-59), the protrusion being positioned only on the lateral segment to overlay a portion of lateral metatarsals of a foot (the selected protrusion 88 positioned on a lateral side and closer to a lower end of the tongue; fig. 4), the protrusion being disposed on the lateral segment at a position less than 50% of the length of the tongue measured from the lower end (as selected to be closer to the lower end of the tongue), the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue (fig. 4; col. 4, ll. 54-59).  Feuerecker and Koh are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Feuerecker, with wherein the tongue further comprising a protrusion extending away from the inner surface, the protrusion being positioned only on the lateral segment to overlay a portion of lateral metatarsals of a foot, the protrusion being disposed on the lateral segment at a position less than 50% of the length of the tongue measured from the lower end, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue, as taught by Koh, in order to provide additional cushioning function to the lateral side of the wearer's foot which is subject to pressure during skating and also aid in discerning whether the tongue has a reduced capability for effectively cushioning the foot (Koh; col. 4, ll. 59-67; col. 5, ll. 1-9).
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Feuerecker (US 6,237,253 B1) in view of Koh (US 5,946,825 A).
Regarding claim 10, Feuerecker discloses a tongue (tongue 7d; fig. 6; col. 6, ll. 10-35) adapted to be mounted within a boot of a skate (a boot with a high upper, which can be a skate boot; col. 1, ll. 5-15), the tongue comprising: 
an upper end (upper edge 21d; fig. 6; col. 6, ll. 23-28) and a lower end (the lower edge opposite upper edge 21d; fig. 6), and a medial edge (foot-inside edge 17d; fig. 6; col. 6, ll. 10-15) and a lateral edge (foot-outside edge 19d; fig. 6; col. 6, ll. 10-15), a longitudinal center axis (see annotated fig. 6) of the tongue extending between the upper and lower ends and spaced equidistantly between segments of the medial and lateral edges (see annotated fig. 6), the longitudinal center axis dividing the tongue into a medial segment (see annotated fig. 6) having a medial segment width (see annotated fig. 6) defined from a point on the longitudinal center axis to the medial edge (see annotated fig. 6), and a lateral segment (see annotated fig. 6) having a lateral segment width (see annotated fig. 6) defined from the point on the longitudinal center axis to the lateral edge (see annotated fig. 6), the lateral segment width being different from the medial segment width at the point on the longitudinal center axis (the lateral segment length is larger than the medial segment length; see annotated fig. 6); and 
an inner surface (a surface configured to face a user's foot when in use; see figs. 1, 6) and an exposed outer surface (opposite the inner surface; see figs. 1, 6), and, 
the medial edge defining a cut-out (recess 47d in the medial side; fig. 6; col. 6, ll. 29-35), the medial edge extending towards the longitudinal center axis (see annotated fig. 6) from an upper end (see annotated fig. 6) of the cut-out towards a deepest point (see annotated fig. 6) of the cut-out and extending away from the longitudinal axis from the deepest point towards a bottom end (see annotated fig. 6) of the cut-out.  
Feuerecker does not explicitly disclose a protrusion extending away from the inner surface, the protrusion positioned closer to the lower end of the tongue than to the upper end, the protrusion positioned only on the lateral segment to overlay a portion of lateral metatarsals of a foot, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue.  However, Koh teaches a tongue (tongue 80; fig. 4; col. 4, ll. 17-26) for a shoe comprising an inner surface (configured to face a user's foot; see fig. 4) and an exposed outer surface (see fig. 4), and a protrusion (formed by a single protrusion together with a cloth inner layer 86 positioned on a lateral side and closer to a lower end of the tongue; fig. 4; col. 4, ll. 54-59) extending away from the inner surface of the tongue (fig. 4; col. 4, ll. 54-59), the protrusion positioned closer to a lower end of the tongue than to an upper end (as selected; fig. 4; col. 4, ll. 54-59), the protrusion being positioned only on a lateral segment of the tongue to overlay a portion of lateral metatarsals of a foot (the selected protrusion 88 positioned on a lateral side and closer to a lower end of the tongue; fig. 4), the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue (fig. 4; col. 4, ll. 54-59).  Feuerecker and Koh are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the tongue as disclosed by Feuerecker, with wherein a protrusion extending away from the inner surface, the protrusion positioned closer to the lower end of the tongue than to the upper end, the protrusion positioned only on the lateral segment to overlay a portion of lateral metatarsals of a foot, the protrusion forming an additional thickness on part of the lateral segment of the tongue to fill a void created underneath the lateral segment of the tongue, as taught by Koh, in order to provide additional cushioning function to the lateral side of the wearer's foot which is subject to pressure during skating and also aid in discerning whether the tongue has a reduced capability for effectively cushioning the foot (Koh; col. 4, ll. 59-67; col. 5, ll. 1-9).
Regarding claim 11, Feuerecker and Koh, in combination, disclose the tongue as defined in claim 10, and Feuerecker further discloses wherein the lateral segment width is greater than the medial segment width at the point on the longitudinal center axis (see annotated fig. 6).  
Regarding claim 12, Feuerecker and Koh, in combination, disclose the tongue as defined in claim 10, and Feuerecker further discloses wherein the medial edge (foot-inside edge 17d; fig. 6) of the tongue has a recessed segment (around recess 47d; fig. 6; col. 6, ll. 29-35) having a recessed medial edge (at recess 47d; fig. 6; col. 6, ll. 29-35), the recessed medial edge being closer to the longitudinal center axis than a remainder of the medial edge (see annotated fig. 6), the recessed medial edge delimiting a void (recess 47d; fig. 6; col. 6, ll. 29-35) shaped and positioned to receive therein at least a portion of medial malleolus of a wearer of the skate (at least a portion of inner malleolus; fig. 6; col. 6, ll. 21-35; claim 16).  
Regarding claim 13, Feuerecker and Koh, in combination, disclose the tongue as defined in claim 12, and further discloses wherein the medial segment width is defined from the point on the longitudinal center axis to the recessed medial edge (see annotated fig. 6), the medial segment width being less than the lateral segment width at the point on the longitudinal center axis (see annotated fig. 6).  
Regarding claim 14, Feuerecker and Koh, in combination, disclose the tongue as defined in claim 10, and Feuerecker further discloses further comprising a tab (see annotated fig. 6) disposed only on the lateral segment adjacent to the upper end of the tongue (see annotated fig. 6), the tab extending outwardly from the lateral edge (foot-outside edge 19d; fig. 6) in a direction away from the longitudinal center axis (see annotated fig. 6).  
Regarding claim 15, Feuerecker and Koh, in combination, disclose the tongue as defined in claim 10, and Feuerecker further discloses further comprising a folding zone (within an overlapping region of medial and lateral flexing zones 23d where leather materials are reduced; see fig. 6; col. 3, ll. 23-27; col. 6, ll. 9-20) extending between the medial and lateral edges (see fig. 6) and defining a folding axis (see annotated fig. 6) being transverse to the longitudinal center axis (see annotated fig. 6), the upper and lower ends of the tongue being foldable towards one another about the folding axis (the tongue formed of a leather material which is foldable; col. 3, ll. 23-27), the cut-out intersected by the folding axis (see annotated fig. 6).  
Regarding claim 16, Feuerecker and Koh, in combination, disclose the tongue as defined in claim 15, and Feuerecker further discloses wherein the folding zone is disposed between the upper and lower ends of the tongue (see annotated fig. 6) to position the folding axis in alignment with a dorsiflexion-plantarflexion axis of a foot (see annotated fig. 6). 

    PNG
    media_image1.png
    741
    771
    media_image1.png
    Greyscale
 
Annotated Fig. 6 from US 6,237,253 B1
Response to Arguments
Applicant's arguments with respect to the amended claims 1-16 and 18-26 have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732